


THIS UNSECURED CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES INTO WHICH THIS
NOTE IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS AND THIS UNSECURED CONVERTIBLE NOTE,
THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION,
IS AVAILABLE.




CONVERTIBLE PROMISSORY NOTE







$642,242

    January 4, 2013




FOR VALUE RECEIVED, the undersigned, Xumanii,  a Nevada corporation  (referred
to herein as the “Borrower” or the “Company”), with offices at, PO Box 309
Ugland House, South Church

Street, George Town, Grand Cayman KY1-1104 Cayman Islands, hereby
unconditionally promises to pay to the order of Atoll Finance Ltd., its
endorsees, successors and assigns (the “Lender”), in lawful money of the United
States, at 90 Main Street, Road Town Tortola BVI or such other address as the
Lender may from time to time designate, the principal sum of Six Hundred Forty
Two Thousand Two Hundred Forty Two Dollars ($642,242.00) (the “Loan”) originally
advanced to the Company on June 7th 2012 ($200,000), August 29, 2012 ($200,000),
October 18, 2012 (200,000), December 21, 2012 ($42,242).




This Note shall mature and become due and payable in full on or after December
30, 2013 on

demand by the holder (the “Maturity Date”).




Terms of Repayment.  Principal of and interest on this Note shall be paid by the
Borrower as follows:

Upon written demand by Lender on or at any time after the Maturity Date, ,
Borrower shall pay Lender One Hundred Five percent (105%) of the value of this
Note unless otherwise converted (as defined in Section 2. below).  

The Borrower further agrees that, if any payment made by the Borrower or any
other person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
pledged as security for this Note is required to be returned by Lender to the
Borrower, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Borrower’s liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower’s liability hereunder shall





1







have been released or terminated by virtue of such cancellation or surrender,
this Note (and such lien, security interest or other collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the Borrower in respect to the amount of such payment (or any
lien, security interest or other collateral securing such obligation).

Conversion.

The Lender shall have the option, at any time on or after the Maturity Date, to
convert the outstanding principal and interest of this Note into fully-paid and
nonassessable shares of Borrower’s Common Stock at a 30% discount to average
“Fair Market Value” (the “Conversion Rate”) at the time of Conversion.  “Fair
Market Value” on a date shall be the average of the daily closing prices for the
five (5) consecutive trading days before such date excluding any trades which
are not bona fide arm’s length transactions. The closing price for each day
shall be (a) if such security is listed or admitted for trading on any national
securities exchange, the last sale price of such security, regular way, or the
mean of the closing bid and asked prices thereof if no such sale occurred, in
each case as officially reported on the principal securities exchange on which
such security are listed, or (b) if quoted on NASDAQ or any similar system of
automated dissemination of quotations of securities prices then in common use
the mean between the closing high bid and low asked quotations of such security
in the over-the-counter market as shown by NASDAQ or such similar system of
automated dissemination of quotations of securities prices, as reported by any
member firm of the New York Stock Exchange selected by the Lender, (c) if not
quoted as described in clause (b), the mean between the high bid and low asked
quotations for the shares as reported by NASDAQ or any similar successor
organization, as reported by any member firm of the New York Stock Exchange
selected by the Lender.  If such security is quoted on a national securities or
central market system in lieu of a market or quotation system described above,
the closing price shall be determined in the manner set forth in clause (a) of
the preceding sentence if bid and asked quotations are reported but actual
transactions are not, and in the manner set forth in clause (b) of the preceding
sentence if actual transactions are reported.

To exercise any conversion, the holder of this Note shall surrender the Note to
the Borrower during usual business hours at the offices of the Borrower,
accompanied by a written notice in the form attached hereto as Exhibit A, Notice
of Conversion, and made a part hereof.

As promptly as practicable after the surrender of this Note by the Lender, the
Borrower shall deliver or cause to be delivered to the Lender, certificates for
the full number of Shares issuable upon conversion of this Note, in accordance
with the provisions hereof, together with a duly executed new Note of the
Borrower in the form of this Note for any principal amount not so converted.
Such conversion shall be deemed to have been made at the time that this Note was
surrendered for conversion and the notice specified herein shall have been
received by the Borrower.

The number of shares issuable upon conversion of this Note or repayment by the
Borrower in shares shall be proportionately adjusted if the Borrower shall
declare a dividend of capital stock on its capital stock, or subdivide its
outstanding capital stock into a larger number of shares by reclassification,
stock split or otherwise, which adjustment shall be made effective





{WLMLAW W0054932.DOC}




immediately after the record date in the case of a dividend, and immediately
after the effective date in the case of a subdivision. The number of shares
issuable upon conversion of this Note or any part thereof shall be
proportionately adjusted in the amount of securities for which the shares have
been changed or exchanged in another transaction for other stock or securities,
cash and/or any other property pursuant to a merger, consolidation or other
combination.  The Borrower shall promptly provide the holder of this Note with
notice of any events mandating an adjustment to the conversion ratio, or for any
planned merger, consolidation, share exchange or sale of the Borrower, signed by
the President and Chief Executive Officer of Borrower.

Liability of the Borrower.  The Borrower is unconditionally, and without regard
to the liability of any other person, liable for the payment and performance of
this Note and such liability shall not be affected by an extension of time,
renewal, waiver, or modification of this Note or the release, substitution, or
addition of collateral for this Note.  Each person signing this Note consents to
any and all extensions of time, renewals, waivers, or modifications, as well as
to release, substitution, or addition of guarantors or collateral security,
without affecting the Borrower’s liabilities hereunder.  Lender is entitled to
the benefits of any collateral agreement, guarantee, security agreement,
assignment, or any other documents which may be related to or are applicable to
the debt evidenced by this Note, all of which are collectively referred to as
“Loan Documents” as they now exist, may exist in the future, have existed, and
as they may be amended, modified, renewed, or substituted.

Representations and Warranties.  The Borrower represents and warrants as
follows:  (i) the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada; (ii) the execution,
delivery and performance by the Borrower of this Note are within the Borrower's
powers, have been duly authorized by all necessary action, and do not contravene
(A) the Borrower's certificate of incorporation or by-laws or (B) (x) any law or
(y) any agreement or document binding on or affecting the Borrower, (iii) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority, regulatory body or third person is required for the
due execution, delivery and performance by the Borrower of this Note; (iv) this
Note constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as
enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
applicability of general principles of equity; (v) the Borrower has all
requisite power and authority to own and operate its property and assets and to
conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi)  the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vi) there is no
pending or, to the Borrower 's knowledge, threatened action or proceeding
affecting the Borrower before any governmental agency or arbitrator which
challenges or relates to this Note or which may otherwise have a material
adverse effect on the Borrower; (viii) after giving effect to the transactions
contemplated by this Note, the Borrower is Solvent; (ix) the Borrower is not in
violation or default of any provision of (A) its certificate of incorporation or
by-laws, each as currently in effect, or (B) any instrument, judgment, order,
writ, decree or contract, statute, rule or regulation to which the Borrower is
subject, and (x) this Note is validly issued, free of any taxes, liens, and
encumbrances related to the issuance hereof and is not subject to preemptive
right or other similar right of members of the Borrower, (xi) the Borrower has
taken all required





3







action to reserve for issuance such number of shares of Common Stock as may be
issuable from time to time upon conversion of this Note, and (xii) the shares of
Common Stock of the Company if and when issued upon the conversion of this Note
upon the election of the Borrower, will be duly authorized, fully paid and non
assessable shares of Common Stock of the Company.  

Covenants.  So long as any principal or interest is due hereunder and shall
remain unpaid, the Borrower will, unless the Lender shall otherwise consent in
writing:

Maintain and preserve its existence, rights and privileges;

Conduct its business in the usual, regular and ordinary course substantially in
the same manner as currently conducted;

Not (i) directly or indirectly sell, lease or otherwise dispose of (A) any of
its property or assets other than in its ordinary course of business or (B)
substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower;

Give written notice to Lender upon the occurrence of an Event of Default (as
defined below) or any event but for the giving of notice or lapse of time, or
both, would constitute an Event of Default within five (5) Business Days of such
event;

Not use the proceeds from the issuance of this Note in any way for any purpose
that entails a violation of, or is inconsistent with, Regulation U of the Board
of Governors of the Federal Reserve System of the United States of America.  

Comply in all material respects with all applicable laws (whether federal, state
or local and whether statutory, administrative or judicial or other) and with
every applicable lawful governmental order (whether administrative or judicial).
 

Not redeem or repurchase any of its capital stock;   

Not (i) make any advance or loan to any person, firm or corporation, except for
reasonable travel or business expenses advanced to the Company's employees or
independent contractors in the ordinary course of business, or (ii) acquire all
or substantially all of the assets of another entity;

Not prepay any indebtedness, except for trade payables incurred in the ordinary
course of the Borrower's business; and

Not take any action which would impair the rights and privileges of this Note
set forth herein or the rights and privileges of the holder of this Note.

Events of Default.  Each and any of the following shall constitute a default
and, after expiration of a grace period, if any, shall constitute an “Event of
Default” hereunder:





{WLMLAW W0054932.DOC}




the nonpayment of principal and interest, late charges or any other costs or
expenses promptly when due of any amount payable under this Note or the
nonpayment by the Borrower of any other obligation to the Lender;

an Event of Default under this Note (other than a payment default described
above), or any other failure of the Borrower to observe or perform any present
or future agreement of any nature whatsoever with Lender, including, without
limitation, any covenant set forth in this Note;

if Borrower shall commence any case, proceeding or other action: (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, or similar process against all or any substantial part of
its property, which case, proceeding or other action results in the entry of any
order for relief or remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) the Borrower shall take any action indicating its
consent to, approval of, or acquiescence in, or in furtherance of, any of the
acts set forth; or (iv) the Borrower shall generally not, or shall be unable to,
pay its debts as they become due or shall admit in writing its inability to pay
its debts;

any representation or warranty made by the Borrower or any other person or
entity under this Note or under any other Loan Documents shall prove to have
been incorrect in any material respect when made; or

an event of default or default shall occur and be continuing under any other
material agreement, document or instrument binding upon the Borrower including,
without limitation, any instrument for borrowed money in excess of fifty
thousand dollars ($50,000) (whether or not any such event of default or default
is waived by the holder thereof);  

the entry of any judgment against Borrower or any of its property for an amount
in excess of twenty-five thousand dollars ($25,000) that remains unsatisfied for
thirty (30) days;

any material adverse change in the condition or affairs (financial or otherwise)
of the Borrower shall occur which, in the sole opinion of the Lender, increases
its risk with respect to loans evidenced by this Note;

the sale of all or substantially all of the assets, or change in ownership or
the dissolution, liquidation, merger, consolidation, or reorganization of
Borrower without the Lender’s prior written consent; or

the Borrower’s shares of Common Stock are suspended from trading or delisted
from trading on the Over the Counter Bulletin Board.  





5







Lender’s Rights Upon Default.  Upon the occurrence of any Event of Default, the
Lender may, at its sole and exclusive option, do any or all of the following,
either concurrently or separately: (a) accelerate the maturity of this Note and
demand immediate payment in full, whereupon the outstanding principal amount of
the Note and all obligations of Borrower to Lender, together with accrued
interest thereon and accrued charges and costs, shall become immediately due and
payable without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived; and (b) exercise all legally available
rights and privileges.

Default Interest Rate.   Upon an Event of Default, without any further action on
the part of Lender, interest will have been deemed to have accrued at the rate
equal to the lesser of (i) 15% per annum or (ii) the highest rate permitted by
applicable law, per annum (the “Default Rate”), from the date of this Note until
all outstanding principal, interest and fees are repaid in full by Borrower.

Usury.  In no event shall the amount of interest paid or agreed to be paid
hereunder exceed the highest lawful rate permissible under applicable law.  Any
excess amount of deemed interest shall be null and void and shall not interfere
with or affect the Borrower’s obligation to repay the principal of and interest
on the Note.  This confirms that the Borrower and, by its acceptance of this
Note, the Lender intend to contract in strict compliance with applicable usury
laws from time to time in effect.  Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.

No Prepayment.  This Note may not be prepaid in whole or in part, at any time,
without the prior written consent of the Lender.

Costs of Enforcement. Borrower hereby covenants and agrees to indemnify, defend
and hold Lender harmless from and against all costs and expenses, including
reasonable attorneys’ fees and their costs, together with interest thereon at
the Prime Rate, incurred by Lender in enforcing its rights under this Note; or
if Lender is made a party as a defendant in any action or proceeding arising out
of or in connection with its status as a lender, or if Lender is requested to
respond to any subpoena or other legal process issued in connection with this
Note; or reasonable disbursements arising out of any costs and expenses,
including reasonable attorneys’ fees and their costs incurred in any bankruptcy
case; or for any legal or appraisal reviews, advice or counsel performed for
Lender following a request by Borrower for waiver, modification or amendment of
this Note or any of the other Loan Documents.

Governing Law.  This Note shall be binding upon and inure to the benefit of the
Borrower and the Lender and their respective successors and assigns; provided
that the Borrower may not assign this Note, in whole or in part, by operation of
law or otherwise, without the prior written consent of the Lender.  The Lender
may assign or otherwise participate out all or part of, or any interest in, its
rights and benefits hereunder and to the extent of such assignment or
participation such assignee shall have the same rights and benefits against the
Borrower as it would have had if it were the Lender.  This Note, and any claims
arising out of relating to this Note, whether in contract or tort, statutory or
common law, shall be governed exclusively by, and





{WLMLAW W0054932.DOC}




construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws.




Jurisdiction.  THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING AGAINST
IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS NOTE, OR ANY OTHER
INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH SHALL BE
BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF NEVADA OR IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF UTAH.  THE BORROWER, BY THE EXECUTION AND
DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE
PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDINGS.
 THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE OBTAINED BY THE
DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER AT THE ADDRESS
PROVIDED IN SECTION 15 OF THIS NOTE.  ASSUMING DELIVERY OF THE SUMMONS IN
ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF FORUM NON
CONVENIENS OR ANY SIMILAR BASIS.

Miscellaneous. (a) Borrower hereby waives protest, notice of protest,
presentment, dishonor, and demand.  (b) Time is of the essence for each of
Borrower’s covenants under this Note.  (c) The rights and privileges of Lender
under this Note shall inure to the benefit of its successors and assigns.  All
obligations of Borrower in connection with this Note shall bind Borrower’s
successors and assigns, and Lender’s conversion rights shall succeed to any
successor securities to Borrower’s common stock.  (d) If any provision of this
Note shall for any reason be held to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, but
this Note shall be construed as if such invalid or unenforceable provision had
never been contained herein.  (e) The waiver of any Event of Default or the
failure of Lender to exercise any right or remedy to which it may be entitled
shall not be deemed a waiver of any subsequent Event of Default or Lender’s
right to exercise that or any other right or remedy to which Lender is entitled.
  No delay or omission by Lender in exercising, or failure by Lender to exercise
on any one or more occasions, shall be construed as a waiver or novation of this
Note or prevent the subsequent exercise of any or all such rights. (f) This Note
may not be waived, changed, modified, or discharged orally, but only in writing.

Notice, Etc.  Any notice required by the provisions of this Note will be in
writing and will be deemed effectively given:  (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day; (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, and delivered as follows:  

If to the Borrower:  








7







Xumanii, Inc.

                                           PO Box 309 Ugland House, South Church

Street, George Town, Grand Cayman

KY1-1104 Cayman Islands




If to Lender:




Atoll Finance Ltd.

90 Main Street, Road Town

Tortola BVI




or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties

Definitions.  As used herein, the term "Solvent" shall mean, with respect to any
person or entity on a particular date, that on such date (i) the fair value of
the property of such person or entity is not less than the total amount of the
liabilities of such person or entity, (ii) the present fair salable value of the
assets of such person or entity is not less than the amount required to pay (E)
the probable liability on such person's existing debts as they become absolute
and matured, (iii) such person or entity is able to realize upon its assets and
pay its debts and other liabilities, (iv) such person or entity does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
person or entity's ability to pay as such debts and liabilities mature and (v)
such person or entity is not engaged in business or a transaction, and is not
about to engage in a business or a transaction, for which such person's or
entity's property would constitute unreasonably small capital.  

[Remainder of page intentionally left blank; signature page to follow.]













IN WITNESS WHEREOF, the undersigned has executed this Unsecured Convertible
Promissory Note as of the date first set forth above.




Xumanii, Inc.







_____/s/ Alexandre Frigon________




By:Alexandre Frigon




Its: President and CEO














{WLMLAW W0054932.DOC}




EXHIBIT A




NOTICE OF CONVERSION




(to be signed upon conversion of the Note)







TO XUMANII




The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into _____________ shares of Common Stock of ________________ and
requests that the certificates for such shares be issued in the name of
________________________________________, and delivered to,
________________________________________, whose address is
________________________________________.




Dated: _____________________







____________________________________

(signature)




____________________________________

____________________________________

(address)




 














9


